DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 5-20) in the reply filed on 07/07/2022 is acknowledged without traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Honkura (US 20130038323 A1) in view of Morita (JP 11-162742 A).
Regarding Claim 5 and 13:
Honkura teaches that An MI element comprising: 
an amorphous wire (1, Figs. 1-2; para 0070-0071); 
an insulator layer (2, 5; para 0071) formed on an outer periphery (not expressly labeled; construed from Morita’s Fig. 2) of the amorphous wire; and a coil (6) formed in a spiral shape on an outer peripheral surface of the insulator layer, 
Honkura does not teach that wherein the coil is formed of two layers of a first plating layer and a second layer formed on an outer peripheral surface of the first layer, as claimed.
However, Morita discloses that the coil (12, Fig. 1; para 0017) is formed of two layers of a first plating layer and a second layer formed on an outer peripheral surface of the first layer (not expressly label; construed from the statement “ a silver conductive film is further formed by electrolytic plating” in para 0013.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Honkura in view of Morita to have wherein the coil is formed of two layers of a first plating layer and a second layer formed on an outer peripheral surface of the first layer to provide an inductance element in which the inductance is enhanced and magnetic flux leakage to outside is prevented (see Abstract).

Regarding Claim 6, 14:
As applied to claim 5, and 13, the modified Honkura teaches that the coil is covered with a resin layer (18, see Morita’s Fig.1 and  Abstract), and a gap (not expressly labeled; construed from Morita’s Fig.1) between the coils is filled with resin.  

Regarding Claim 7, 10, 15, 18:
As applied to claim 5, 6,13, and 14, the modified Honkura teaches that a thickness (not expressly labeled; i.e. thickness of the layer 2 in Honkura’s Fig. 2) in of the insulator layer is formed uniformly in a circumferential direction.

Claims 9, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Honkura in view of Morita and further in view of Akio (JP 11-109006 A).
Regarding Claims 9, 12, 17 and 20:
As applied to claim 5, 6, 13 and 14, the modified Honkura does not teach that both ends of the coil are formed as annular coil electrodes that surround the insulator layer.
	However, Akio teaches that both ends of the coil (4, Fig. 2; para 0013) are formed as annular coil electrodes (10, 11; Fig. 1; para 0013) that surround (construed from Fig. 2) the insulator layer (12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Honkura in view of Akio to have both ends of the coil are formed as annular coil electrodes that surround the insulator layer to obtain a sensor with improve linearity and temperature characteristics by winding a bias coil and a negative feedback coil around a thin-film magnetic core via an insulator (see Abstract).

Allowable Subject Matter
Claims 8, 11, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 and 11 recite, wherein both ends of the amorphous wire are connected to electrodes each of which is formed of two layers of an electroless plating layer 4 that covers an end of the insulator layer and an electrolytic plating layer formed on an outer peripheral surface of the electroless plating layer. 
Claim 16 and 19 recites, wherein both ends of the amorphous wire are connected to electrodes each of which is formed of two layers of a first layer that covers an end of the insulator layer and a second layer formed on an outer peripheral surface of the first layer.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837